Citation Nr: 0616932	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1960 to May 1967, 
and from September 1967 to September 1986.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of whether new and material evidence sufficient to 
reopen claims of entitlement to service connection for a neck 
disorder and for headaches has been received are addressed in 
the REMAND portion of the decision below and they are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

No skin disorder claimed as a result of exposure to Agent 
Orange has been shown to be incurred in or aggravated by the 
appellant's active duty service, and chloracne is not 
currently shown in the record.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in May 2003 and March 2005.  Those documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  

In those letters, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to service connection for chloracne.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) or the implementing regulations found at 
38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's service 
medical records.   Private and VA medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA medical examinations.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
In March 2005, the appellant stated that he had no additional 
evidence to present.  Therefore, there is no duty to assist 
or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection for chloracne is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant is currently service-connected for 
folliculitis.  He is seeking an award of service connection 
for chloracne, claimed as due to exposure to herbicide agents 
in Vietnam; the appellant served in Vietnam between 1966 and 
1967.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  This presumption 
was changed in December 2001 in the claimant's favor.  
Pursuant to the "new" 38 U.S.C.A. § 1116(f), as added by 
38 U.S.C.A. § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 987-
988 (Dec. 27, 2001), there is now a presumption that a 
veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary.  As the 
case does not turn on whether the veteran was exposed to 
Agent Orange, but rather the result of such exposure, such 
exposure is presumed but does not affect the outcome as 
explained below.

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and certain respiratory cancers.  Where 
chloracne or other acneform disease consistent with chloracne 
or porphyria cutanea tarda becomes manifest to a compensable 
degree within one year of the last date on which the veteran 
was exposed to an herbicide agent during active service; and 
where respiratory cancer, Hodgkin's disease, non-Hodgkin's 
lymphoma, soft-tissue sarcoma, or multiple myeloma becomes 
manifest to a compensable degree any time after service, 
service incurrence will be presumed.  In addition, service 
connection is warranted for acute and subacute peripheral 
neuropathy that manifests itself to a degree of 10 percent at 
or within a year after the date of the last exposure to an 
herbicide agent and prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The appellant contends that he suffers from a skin condition 
that is separate and distinct from the service-connected 
folliculitis, namely chloracne.  He associates this skin 
disorder with exposure to Agent Orange or other herbicides 
during active service.

Review of the evidence of record reveals that the appellant 
had a period of service in the Republic of Vietnam from 
approximately June 1966 to July 1967.  His service medical 
records include an April 1967 report of separation medical 
examination that includes a clinical finding of normal skin.  
In addition, there are multiple additional annual or flying 
medical examinations of record, to include the April 1986 
retirement examination; on these examinations, the 
appellant's skin was usually noted to be normal or else there 
were findings related to his already service-connected 
folliculitis.  In August 1966, the appellant had what was 
thought to be ringworm on his right inner thigh.  In July 
1975, mild residual scarring from acne vulgaris was noted.  
The service medical records are devoid of any reference to 
complaints of, diagnosis of, or treatment for, chloracne.

VA medical records dated between 1992 and 1999 contain no 
reference to complaints of, diagnosis of, or treatment for, 
chloracne.  A staff physician conducted an Agent Orange 
registry examination in December 2000; no dermatology 
consultation or workup was done.  The appellant complained of 
a rash; the examiner rendered a diagnosis of chloracne due to 
Agent Orange exposure, but it is unclear what the clinical 
findings were that supported that diagnosis.  

 The appellant underwent a VA skin examination in July 2002; 
the examiner noted that the appellant had a history of 
chloracne diagnosed in August 2001.  On physical examination, 
the appellant had one lesion on his scalp, one lesion on his 
chest and some lesions on his back and buttocks.  He also had 
some scars on his legs.  The examiner rendered a diagnosis of 
chloracne by history.

The appellant's claim for service connection for a skin 
disorder claimed as chloracne due to Agent Orange exposure 
must be denied.  The appellant did serve in the Republic of 
Vietnam.  However, there is no competent medical evidence 
showing that he has any of the disorders specifically listed 
at 38 C.F.R. § 3.309(e).  Folliculitis (for which the 
appellant is already service-connected) is not one of the 
presumptive diseases recognized as attributable to Agent 
Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  The only skin disorder entitled to the 
presumption of service incurrence due to Agent Orange 
exposure is chloracne or other acneform disease consistent 
with chloracne.  While there is a medical opinion in evidence 
that describes the appellant's skin condition as chloracne 
and relates it to exposure to Agent Orange, no timeframe for 
initial onset is delineated and the most recent medical 
evidence of record, the July 2002 VA skin examination report, 
does not contain a current diagnosis of chloracne.  The 
evidence does not show such a skin disorder; therefore, the 
appellant is not entitled to a presumption that his claimed 
disorder/symptoms are related to exposure to herbicide agents 
used in Vietnam.  

Moreover, with regard to alleged skin disorders, regulations 
specifically state that dermatologic symptoms must become 
manifest to a compensable degree with one year of the 
veteran's service in Vietnam.  38 C.F.R. § 3.307(a)(6).  The 
record does not show that the appellant was treated for any 
manifestations of chloracne within one year of his July 1967 
departure from the Republic of Vietnam.  As a matter of law, 
the appellant cannot receive the benefit of a rebuttable 
presumption that the claimed skin disorder was caused by his 
exposure to Agent Orange.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).

Nonetheless, the appellant may still prevail in his claims if 
he can present evidence showing a causal connection between 
herbicide exposure and his development of a skin disorder.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, 
there is no competent medical evidence that the appellant's 
dermatologic complaints are related to herbicide exposure in 
service.

The record clearly shows that the appellant suffers from 
flare- ups of folliculitis on his chin, neck, chest, back and 
buttocks.  None of appellant's treating physicians have 
attributed his skin conditions to Agent Orange and that none 
have classified it as chloracne.

Thus, none of the appellant's VA treating physicians has 
opined that the appellant's current skin condition is in any 
way related to his presumed exposure to Agent Orange during 
his Vietnam service.  The appellant's service separation 
(retirement) examination indicates no complaints of any skin 
problems or disorders.  The first medical evidence showing 
any complaints linked to herbicides is not shown until 2000, 
more than a decade after service.

The Board has considered the appellant's statements submitted 
in support of his contention that he has chloracne that is 
linked to exposure to herbicides in service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, without more, these statements are not 
competent evidence of a diagnosis of a skin disorder that is 
linked to exposure to herbicides, nor do they establish a 
nexus between an acquired skin condition and his military 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The appellant has not shown that he has 
the requisite competence.  Thus, a direct causal link between 
the appellant's claimed skin disorder of chloracne and active 
duty service or exposure to Agent Orange has not been 
demonstrated.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for chloracne 
secondary to herbicide exposure, to include Agent Orange, 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

The claim for service connection for chloracne due to Agent 
Orange is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Although notification letters dated in May 2003 and March 
2005 were issued in this matter, those letters do not comply 
with the Kent ruling.  

The new and material evidence neck and headache claims are 
therefore REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
petition to reopen his claims of 
entitlement to service connection for a 
neck and headache disorders that were 
last denied in June and February 1987 
rating decisions, respectively.  

Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the appellant of 
the evidence and information that is 
necessary to reopen the neck and headache 
claims and the evidence and information 
that is necessary to establish his 
entitlement to the underlying claims for 
the benefits sought by the appellant.  He 
should also be told to provide any 
evidence in his possession pertinent to 
the neck and headache claims.  38 C.F.R. 
§ 3.159 (2005).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial(s).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).

2.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the two 
claims on appeal, following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  

3.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's two 
claims to reopen.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These two claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


